Appeal (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Appellate Division, Third Department, entered October 10, 2008) from an order of the Supreme Court, Albany County (Michael C. Lynch, J.), entered October 6, 2008 in a proceeding pursuant to Election Law article 16. The order dismissed the petition.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court. Present—Scudder, P.J., Hurlbutt, Lunn, Green and Gorski, JJ.